Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered June 21, 1990, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that the Supreme Court erred in giving the jury a Dawson charge (see, People v Dawson, 50 NY2d 311, 321), with respect to an alibi witness. However, review of the trial minutes reveals that defense counsel had in fact requested this instruction.
*828We have reviewed the defendant’s remaining contentions, including those in his supplemental pro se brief, and find them to be without merit. Lawrence, J. P., Eiber, Miller and Pizzuto, JJ., concur.